UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6642


WALTER DELANEY BOOKER, JR.,

                    Plaintiff - Appellant,

             v.

M. E. ENGELKE, Director of Food Services; N. GREGG, State Dietitian; H.
PONTON, Regional Administrator, Western; L. FLEMING, Warden; M.
BROYLES, FOMB; Q. REYNOLDS, Unit Manager; J. COMBS, Assistant Warden;
BRYANT, Sergeant; CHOW HALL OFFICERS, C and D side; WITT, Correctional
Officer; MARCUS ELAM, Regional Administrator, Western; SGT. KIMBERLIN;
E. PEARSON, Warden-Greensville; A. ANDERSON, GCC Food Operations
Director; CREQUE, GCC Food Services Manager; S. TAPP, GCC Ombudsman; K.
PHILLIPS, GCC Ombudsman,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:16-cv-00084-JLK-RSB)


Submitted: September 29, 2020                                Decided: December 3, 2020


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Delaney Booker, Jr. Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Walter Delaney Booker, Jr., appeals the district court’s orders granting Defendants’

motions for summary judgment in Booker’s action filed pursuant to 42 U.S.C. § 1983 and

the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc to 2000cc-

5. After reviewing the record, we are satisified that, even assuming the Defendants’

policies substantially burdened Booker’s free exercise rights under the Religious Land Use

and Institutionalized Persons Act and the First Amendment, the policies were reasonably

related to the prison’s legitimate penological interests in balancing inmates’ religious

dietary restrictions with the agency’s operational, budgetary, and administrative concerns,

and so affirm on that basis. On all other claims, we affirm for the reasons stated by the

district court. Booker v. Engelke, No. 7:16-cv-00084-JLK-RSB (W.D. Va., Mar. 22, 2018

& Mar. 26, 2019). We further deny Booker’s motion for injunctive relief pending appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2